PHILLIPS, O. .7.
Upon the questions discussed in the opinion this day delivered in the case of Atchison. Topeka & Santa Fe Railway Co. v. Stevens, 206 S. W. 921, the facts in the jiresent case are practically identical. The case in those particulars is accordingly ruled hy that decision. ,
, The judgments of the honorable Court of Civil Appeals and the District Court are _ reversed’ and the cause is remanded to the District Court with instructions to transfer it to the District Court of one of the counties , named in the'defendant’s plea of privilege, as the plaintiff may elect.